Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with RORY FOSTER on 02/16/2021.

The application has been amended as follows: 

Claim 5 Line 2: --below [[an]] the operator station of the cab--.
Claim 18 Line 8: --a cab of the power machine[[.]];
wherein the plurality of hydraulic components include: an operator input device that is configured for hydraulic control of work functions of the power machine via hydraulic communication with the control valve; 
a pilot valve in hydraulic communication with the control valve for hydraulic control of the work functions; 
hydraulic conduits including one or more tube lines and one or more flexible hoses; 
a cooler bracket; 
a hydraulic cooler secured to the cooler bracket, with one or more of the hydraulic conduits extending through a lateral clearance between the hydraulic cooler and the support panel; and 
a hydraulic filter.--
Claim 19: Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Gorby; Oliver L. et al. US 3888372 A, hereinafter Gorby, discloses a hydraulic sub-assembly for use with a power machine with a cab (interpreted as the location whereby the operator occupies) that includes an operator station, the hydraulic sub-assembly comprising:
a support panel (93) configured to be secured to a lateral side of the cab; and 
a plurality of components including: 
a control valve (“multi bank control valve system”, Col 2 Ln 50-53); 
an operator input device (34, 52, 53) configured for control of hydraulic work functions of the power machine (Col 2 Ln 47-58), the operator input device being mounted on and in hydraulic communication with the control valve (Col 2 LN 47-58); 
a pilot valve (52, 53) configured to facilitate interoperation of the control valve and the operator input device (Col 2 Ln 50-58); 
hydraulic conduits including one or more tube lines and one or more flexible hoses (fundamentally, the work functions being located remotely of the pilot valve and control valve requires the inclusion of one or more tube lines and flexible hoses); 
a hydraulic cooler (108); and 
a hydraulic filter (56, 57); and 
the support panel being configured to define a structural side wall of the cab (93) is depicted as a structural side wall of the cab (location where the operator sits)),.
Gorby fails to explicitly state that the plurality of components are secured to and supported by the support panel, with one or more of the control valve, the operator input device, the pilot valve, or the hydraulic cooler positioned opposite the support panel from the operator station.
Modification of Gorby to place the components such that they are secured to and supported by the support panel cannot be performed without improper hindsight bias.
Claims 2-9 depend from claim 1 and are therefore also allowable.

Regarding Claim 10, FINNEMAN GEORGE S US 3240284 A, hereinafter Finneman, discloses an articulated loader (11/12) comprising: a cab (38/40) that defines an operator station (the location where the operator sits) and is supported on a front frame member (11) of an articulated frame (18); and a hydraulic sub-assembly (162, 172, 174, stated as an example of a component of the hydraulic sub-assembly) that includes: a support panel (18) that is securable to the cab; and a control valve (42), the control valve being configured to provide hydraulic control of work functions of the the operator within the operator station (Col 2 Ln 39-44).
Finneman fails to explicitly state that the support panel forms at least part of a structural side wall of the cab, laterally adjacent to the operator station; and the control valve is secured to the support panel to be supported by the support panel relative to the cab.
Modification of Finneman such that the support panel forms at least part of a structural side wall of the cab; and the control valve is secured to the support panel cannot be performed without improper hindsight bias.
Claims 11-17 depend from claim 1 and are therefore also allowable.

Regarding Claim 18, Gorby discloses method of manufacturing a power machine, the method comprising: 
assembling a hydraulic sub-assembly, including: 
providing a support panel (32, 33); and 
securing a control valve (52) and a plurality of hydraulic components (34, 53, and associated non-depicted hydraulic conduits and tube lines) to the support panel; and 
securing the hydraulic sub-assembly to a frame (93) of the power machine to support the control valve and the plurality of hydraulic components relative to the frame ((32) is depicted as supporting the components with respect to the frame), with the support panel defining a structural portion of a lateral side of a cab (interpreted as a the location the operator occupies) of the power machine ((32/33) is depicted as being located laterally to where the cab/operator is located);
wherein the plurality of hydraulic components include: 
an operator input device (34, 53) that is configured for hydraulic control of work functions of the power machine via hydraulic communication with the control valve (Col 2 Ln 47-58); 
a pilot valve (53) in hydraulic communication with the control valve for hydraulic control of the work functions (Col 2 Ln 50-58); 
hydraulic conduits including one or more tube lines and one or more flexible hoses; 
a cooler bracket (110); 
a hydraulic cooler (108) secured to the cooler bracket; and 
a hydraulic filter (56, 57).
Gorby fails to explicitly state that the plurality of components are secured to and supported by the support panel.
Modification of Gorby to place the components such that they are secured to and supported by the support panel cannot be performed without improper hindsight bias.
Claim 20 depends from claim 1 and is therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F Daniel Lopez/Primary Examiner, Art Unit 3745